      6:18-cv-00108-RAW Document 311 Filed in ED/OK on 07/10/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF OKLAHOMA

AUSTIN P. BOND, as Special Administrator,            )
of the Estate of Billy Woods, deceased,              )
                                                     )
                         Plaintiff,                  )         Case No.      CIV-18-108-RAW
vs.                                                  )
                                                     )         Date:         7/10/2020
BOARD OF COUNTY COMMISSIONERS                        )         Total Time:   5 hours, 2 minutes
MUSKOGEE COUNTY, OKLAHOMA,                           )
                                                     )
                         Defendant.                  )

                                 MINUTE SHEET – JURY TRIAL

Ronald A. White, Judge           Teka Stephens, Deputy Clerk     Shelley Ottwell, Court Reporter
                                                                 FTR - Courtroom 2-Room 224

Counsel for Plaintiff:           Bryon D. Helm and Daniel E. Smolen

Counsel for Defendant:           Andy A. Artus and Michael L. Carr

TIME          MINUTES

 8:56 a.m.    JURY OUT. Discussion regarding witness Patty Reece’s clarification testimony.

 9:06 a.m.    JURY IN. Plaintiff’s evidence continues

 9:07 a.m.    1) Witness: Patty Reece

 9:22 a.m.    6) Witness: Joe Washington

10:28 a.m.    JURY OUT. Discussion regarding witness schedule

10:31 a.m.    IN RECESS

10:51 a.m.    JURY IN. Plaintiff’s evidence continues
              6) Witness: Joe Washington

11:55 a.m.    JURY OUT. IN LUNCH RECESS.

 1:21 p.m.    JURY IN. Plaintiff’s evidence continues

 1:22 p.m.    6) Witness: Joe Washington
   6:18-cv-00108-RAW Document 311 Filed in ED/OK on 07/10/20 Page 2 of 2



2:03 p.m.   7) Witness: Angela Miller via Video Deposition

2:33 p.m.   JURY OUT.

2:34 p.m.   IN RECESS.

2:59 p.m.   JURY IN. Plaintiff’s evidence continues

3:00 p.m.   8) Witness: Peter Ash, M.D. via Video Deposition

3:59 p.m.   JURY OUT

            Discussion regarding the contract. Court advised Defense Counsel that as soon as
            possible, he could email a short brief to the Court and to copy Plaintiff’s Counsel
            with the email.

4:09 p.m.   In Recess. ENTERING ORDER continuing Jury Trial to 7/13/2020
            at 9:00 AM. (RAW)
